 In the Matter of SAMSON TIRE AND RUBBER CORPORATIONandUNITEDRUBBER WORKERS OF AMERICA, LOCAL No. 441Case N. R-34Rubber Industry=Election Ordered:controversyconcerning, representationof employees-refusal by employer to recognize'union as exclusive representa-tive ; request by substantial number in appropriate unit ; rival organizations-question affecting commerce:confusion and unrest among employees;strikethreatened-UnitAppropriateforCollectiveBargaining:productionem-ployees-Certification of Representatives.Mr. Leonard S. Janofskyfor the Board.Finlayson, Bennett & Morrow,byMr. Frank G. FinlaysonandMr. Hubert I. Morrow,andMr. E. S. Williams,all of Los Angeles,Cal., for the Company.Mr. G. B. Roberts,of Akron, Ohio, for the Union.Mr. Joseph Rosenfarb,of counsel to the Board.DIRECTION OF ELECTIONAugust 3, 1936The National Labor Relations Board, having found that a ques-tion affecting commerce has arisen concerning the representation ofthe production employees, exclusive of office help, watchmen, medicalstaff, supervisors, foremen and other executives, of the Samson Tireand Rubber Corporation, Los Angeles, California, and that said em-ployees constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act, and acting pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of said Act, andpursuant to Article III, Section 8 of National Labor Relations BoardRules and Regulations-Series 1, as amended, herebyDIRECTS that as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with theSamsonTire and Rubber Corporation, an election bysecret ballot shall be conducted within a period of twenty (20) daysafter the date of this Direction of Election, under the direction andsupervision of the Acting Regional Director for the Twenty FirstRegion, acting in this matter as the agent of the National Labor Ie-lationsBoard and subject to Article III, Section9 of said Rules1481;,, DECISIONS AND ORDERS149and Regulations-Series 1, as amended, among the production em-ployees, exclusive of office help, watchmen, medical staff, supervisors,foremen and other executives, of the Samson Tire and Rubber Cor-poration, on the payroll as of the date of this Direction of Election,to determine whether they desire to be represented by United RubberWorkers of America, Local No. 44, or by the Factory. Council.MR. EDWIN S. SMITH took no part in the consideration of the aboveDirection of Election.[SAME TITLEDECISIONANDCERTIFICATION OF REPRESENTATIVESSepte'irnber 10, 1936STATEMENT OF CASEOn December 11,1935, United Rubber Workers of America, Local-No. 44,' hereinafter called the Union, filed,with the Regional Director-for the Twenty First Region a petition for investigation and certifi-cation of representatives of the' production employees, exclusive ofoffice help, watchmen, medical-staff, supervisors, foremen and otherexecutives, of the Samson Tire and Rubber Corporation; Los Angeles,California, hereinafter called the Company.On April 4, 1936, theNational Labor Relations Board, hereinafter called the Board, actinghereinafter called the Act, and' Article III, Section 3 of the NationalLabor Relations Board'Rules and Regulations-Series 1, ,as amended,issued an order authorizing the Regional Director for the TwentyFirstRegion to, conduct an investigation and'to provide for anappropriate hearing in connection ,therewith.Ori April '6, :1936, theRegional Director for the Twenty^First Region, acting pursuant tothe aforesaid order of the Board, issued a notice of hearing.There-after the Board, by appropriate order,' postponed the date of hearingand extended the Company's time to answer.On April 15, 1936, theCompany filed a motion to dismiss, whereih it questioned the con-stitutionality of the Act, and, without waiving its rights thereunder,an answer denying,inter alia,that the Union represents' a 'majorityof the production employees.The hearing ,was held in Los Angeles, 'California before Rollin U.McNitt, a Trial Examiner duly designated by' the Board, on April'The Union and the Corri- 150NATIONAL-LABOR RELATIONS 'BOARDpany were represented by counsel'and-participated in the hearing.Full opportunity to be heard, to cross-examine witnesses and to pro-duce'evidence was afforded to all parties.'The Trial Examinerdenied the motion to dismiss,and his ruling is hereby affirmed.,Afterexamining the record in the case, the Board concluded thata' question.-affecting comm. erce.had, arisen.concerning,the relireseuta 'tion of the production employees, exclusive of office help,watchmen,medical staff,supervisors', foremen, and other executives, of theCompany, and on the basis of such conclusion,and acting pursuantto ArticleIII, Section 8 of said Rules and Regulations-Series 1, asamended, issued a Direction of Electionon August3, 1936, in whichitwas foundthatsaid employees constitute a unit appropriate forthe purposes of collectivebargaining,and in which the BoarddesignatedtheActingRegional Director for the Twenty First'Region asits agentto conduct the election.Merely for the purposeof expediting the election and thus to insure to the employees of theCompanythe full benefit of their right to collective bargaining asearly as possible,the Board directed the election without at the sametime issuing a decision embpdying complete findings of fact andconclusions of law.The election was conductedon August21 and 22, 1936.Pursuantto ArticleIII, Section 9 of said Rules and,Regulations-,Series 1, asamended, an Intermediate Report,upon the election was subsequentlyprepared by E. S.Neal, who conducted the election as agent of theBoard, and duly served upon the parties. The Intermediate Reportfound that a majority of the employees eligible,to vote participatedin the election and that the United Rubber`Yorkers of America,Local No., 44, had been selected by a majority of those voting.Noobjections,to the ballot or,to the Intermediate Report were filed bythe` parties.Uponthe entire record in the case, including the pleadings, thestenographic report of the hearing,and the documentary and otherevidence received at the hearing, the Board makes the, following :FINDINGS,OF, FACT1.THECOMPANY AND ITS BUSINESSThe Samson Tire and Rubber Corporation is a corporation dulyorganized and existing under the' laws of the State of Delaware, withits principal place of business at'Los Angeles, California, where itowns' and operates a, plant producing rubber tires, rubber tubes ' andrubber accessories. It is a unit'of the United States Rubber Companywhich is a well integrated vertical organization with world-wide rami- DECISIONSAND ORDERS151fications.'By means of the holding company and interlocking direc-torates the United States Rubber Company. owns and, controls 62 sub-sidiaries 2 through which its multifarious business is done, the encom-passing extent of which can be gathered from the fact that it has eightper cent non-cumulative. first preferred stock-$100 par value, of whichithas issued 690,000 shares, and. of which there are 3,359 unissuedshares; and common stock-no par value, 1,545,959. shares.One ofthese subsidiaries is the Samson Tire and Rubber Corporation. Eightyeight per cent of its stock .is owned by 'the Samson Corporation, a,, holly-owned subsidiary of the Meyer Rubber Company, which inturn is a wholly owned subsidiary of the United States Rubber Com-pany.Furthermore, a number of the company's directors occupycorresponding positions with the Samson Corporation, the MeyerRubber Company and the United States Rubber Company. An agree-ment 3 entered into between the Company and the United States Rub-ber Company on January 1; 1931, and apparently still in force, pro-vides in substance that the United States Rubber Company shall fur-nish the Company with patent rights and with legal, technical, finan-cial and administrative assistance; that the production operations ofthe Company shall be directed to meet the requirements of the UnitedStates Rubber -Company as to quality, quantity and 'date of produc-tion; and that the products furnished by the Company shall be.soldby the United States Rubber Company or its 'subsidiaries whereverthey desire and particularly in the States of .Arizona, California,Idaho,Montana, Nevada, Oregon, Utah and 'Washington, and inAlaska and the Hawaiian Islands., The Company is admittedly adivision or plant of the United States Rubber Company.- IndeediBoard'sExhibit No. Ile, p 4. The Company's application for registration with theSecurities and Exchange Commission, dated March 30, 1935, states"The, registrant through its subsidiaries manufactures and sells rubber goods of practi-cally eery kind,the principal general classifications being {tires,waterproof and canvasrubber soled footwear,waterproof clothing,mechanical rubber'goods used in industry suchas hose, packing,belting, etc ,and general-products such as bathing apparel,druggists'sundries,rubber thread,"LASTEX",golf balls, so'es and heels,etc.Products manufacturedare listed in more detail under'Item 12."Products-are soldto all classes of trade throughout"th'eworld . Sales branches,usually with complete warehouse stocks are operated in the principal citiesA numberof retail tire stores, where gasoline,'oil,batteries,and' other automotive products are alsomarketed,are operated in' the United StatesSales;depending upon the nature of thepioduct, are made to the consumer, retailer,dealer, jobber,chain store,mail order house,etc."The Company,through its plantations'subsidiaries,p"oduces a substantial portion ofits own elude rubber requirements in Malaya and'Sumatra; and,through Its principaloperating subsidiary,U. S Rubber Products;Inc , manufactures in its three mills in theSouth practically all of the cotton cord used in the production of its tires.Other mate-rials are also produced,such as chemicals,reclaimed rubber, metal lasts and buckles andslide fasteners for clothing and footwear."2Board sExhibit No. lie, p 3.3 Boards Exhibit No. 18a4,TrialExaminer'sworking conditions in the Company plant, is addressed to the workers as employees of theUnited States Rubber Company and contains on its cover the seal of the United States 152NATIONAL LABtOR 'RELATIONS BOARDso complete is the control of the former by the latter that the laborrelations in the Los Angeles plant are governed directly from theNew York office of the United States'Rubber Company.5The chief raw materials used by the Company consist 'of 'cruderubber, latex, fabric and a number of other miscellaneous irigredi-ber and latex are shipped to ' the Company from localities outside ofRubber Company and the following legend :' "Samson Tire and Rubber Corporation Di-vision of United States Rubber Co."Likewise Board's Exhibit' No. la which is theby-laws of the Factory Council contains this statement among others of a similar nature"This organization shall be known as the Factory Council of the Samson Plant, of theUnited States Rubber Company "i,5The following are abstracts from Board's Exhibit Nos 20, 21, and 22, which are theofficialminutes of meetings of the Factory Council: ' ."REMARKS BY MR. C. S. CHING"Chairman Rossier introduced Mr C S Ching, Dirrctor of Industrial and Public Rela-tions of the United States Rubber Comrany. 11Ir, Ching spoke, at some length on economicconditions, N I R A.,,and other subjects, saying in part."'The management of the United States'Rubber Company is endeavoring to conduct itsaffairs with characterand; a senseof fairness in all their decisions.The company isonly be attained by cooperation, and mutual understanding between management andemployees' ""SAFETY"Mr Quirk reported that with the exception of the one lost-time accident in the MillRoom in January, our accident experience for this year has been very goodIn May andJune Samson was in a tie for fist place in the United States Rubber Co Safety Contest,and if every employee will promote and practice safety at all times during the rest ofthe year, Samson employees stand a very good chance of winning the $300 prize for thegreatest improvement in safety shown by any U S plant. In connection with safety,Mr. Quirk pointed out that plant cleanliness and tidiness materially aids in reducingaccidents and accident hazards.""VACATIONS"Mr. Carpenter reported that as yet no definite vacation plan has been released by our'New York office.He pointed out that due to the number of plants and their differentlocations, varying local conditions, etc, it is his personal opinion that it will be difficultif not impife'kible to'work out a plan w'iich will be effective this year.However, it isexpected that a definite policy will be decided upon for next year.""VISITOR TO PLANT"Mr. Carpenter informed representatives that recently Mr L D. Tompkins, Vice Presi-dent of the United States Rubber Co. and General Mgr. of the Tire Division, and Mr.J. B. Brady, Pacific Coast Sales Mgr, recently made a two day visit to our plant.Mr.Tompkins was very favoiably impressed by the clean and orderly condition of the plantas a whole. It is gratifying to hear such favorable comments and it is hoped thateveryone will continue with their best efforts to make Samson the cleanest and safestplant in the industry.""LEAVE OF ABSENCE"Mr. Rossier asked if it is necessary to write to New York to secure a 30-day leave ofabsence for an emp.oyee. It was explained that a leave of absence of 30 days or lessmay be approved by Mr. Carpenter. If an employee desires a leave of more than 30 daysit is necessary to :ecuie appioval from our New York office, due to the fact that ourGroup Insurance and Retirement and Savings are handled in New York."If anemployee desires a leave of absence he should first make arrangements withhis foreman to beawayfrom work., After securing approval of the= foreman, the` em-ployeeshould then contact Mr. Quirk, who will get final approval from Mr. Carpenter,if the leave is for 30 days or less, or from the Board of Benefits and Pensions in NewYork if the leave is in excess of 30 days." DECISIONS AND ORDERS153the State of California.All fabric used by the Company comes frommills owned and operated by United States Rubber Products, Inc., asubsidiary of the United States Rubber Company, in South Caro-lina,Georgia and Tennessee.The Company itself pays the ex-pense of shipment to its plant.The miscellaneous ingredients' arein some instances obtained directly from producers in States otherthan California, in some instances are' purchased in California andshipped in from without the State at, the sellers' direction, and insome instances are purchased in California from sellers who alreadyhave the goods in stock within the State.All crude rubber and latex used by the Company is purchased inforeign countries for the account of a subsidiary of the United StatesRubber Company, usually United States Rubber Products, Inc. Itis shipped to Los Angeles by boat, and six employees of the Companysometimes aid in the unloading of latex from the-boat.No employeesof the Company engage in the unloading of crude rubber or in itstransportation to the plant.At the plant the crude rubber is storedas the property of United States Rubber Products, Inc.When it isneeded for use the Company secures authority from United StatesRubber Products, Inc., to take delivery.Twenty per cent of thelatex similarly stored by the Company is requisitioned by the UnitedStates Rubber Products, Inc., and is shipped to other plants of theUnited States Rubber Company. The remaining latex and all ofthe crude rubber are used by the Company.Approximately 85 per cent by weight of the raw materials whichare used by the Company at its plant come from outside of the Stateof California.'Substantial amounts of the Company's finished products areshipped by it to and sold by it in States and Territories of the UnitedStates other than California, including Washington, Oregon, Mon-tana, Idaho, Wyoming, Utah, Nevada, Arizona, New Mexico, Okla-homa, Texas and Hawaii. The Company's sales are made throughsubsidiaries of the, United States Rubber Company, usually UnitedStates Rubber Products, Inc.The Company also fills orders fromtheUnited States Rubber Export Co., Ltd., a subsidiary of theUnited States Rubber Company, for tires and tubes to be shippedto and sold in foreign countries. Sixty per cent of the finishedproducts of the Company are shipped to and distributed at points inCalifornia, and the remaining 40 per cent are destined to pointsoutside of California.The plant of the Company has a daily capacity of 'approximately5,000 tires and 5,000 tubes.During 1935 it operated at approxi-mately 80 per cent of its capacity. In connection with its operationsat the plant the-'Company employs about 680 production employees. 154NATIONAL LABOR RELATIONS BOARDOf these, about"658 are'engaged'at thei'plant- solely in productionwork withthe exceptionof `four v ho,togetherwith two 'of the re-maining-22, occasionally unload the liquid'rubber called latex fromvessels atthe Port ofSan Pedro into tankcars.The remaining 22employees divide their time between-work in production processesproper-and ,in connectionwith the handlingof `raw materials re-ceived'at the plant and the handling of thefinished products forshipment from the plant.At the''times when they are engaged inhandling the finished products for shipment,the 22'employees haulthe same from the place of storage in the plant and load them onfreight carswhich a common carrier,namely, a railroad,has causedto be placed on a siding adjacent toa shippingplatform that is con-nected with the plant.At othertimes these 22 employeeshaul thefinished products from the place of storage in the plantto the ship-ping platformfrom whence they are loaded on trucks by the drivers,none of whom are employees of the Company.The aforesaid operations of the Company constitute a continuousflow of trade,traffic and commerce among the several States.H. THE FACTORYCOUNCILIn April,1933, a so-called Factory Council was inaugurated amongthe employees at the plant under the guidance and inspiration of themanagement of the Company.According to Frederick S. Carpenter,the factory manager,he proposed the Factory-Council plan to agroup of employees that the management chose, who adopted the,by-laws that the management proposed without substantial change.According to. the by-laws the official name of the Factory Council is"Factory Council of the Samson Plant of the United States RubberCompany".-Ten employee representatives elected by the employees,togetherwith ten management.representatives appointed by' the,management,constitute the Factory Council.All employees of theplant who have been in the service of the Company for 30 days,- ex-clusive of foremen, assistant foremen, inspectors and executives, areeligible to, vote for representatives to the Factory Council.At anelection held among the employees of the plaint in June, 1933, theFactory Council plan was approved.At the same election and bythe same ballot the employee representatives were also chosen.Norival organization or plan existed at the time in the plant.The Fac-tory Council has existed ever since in the plant and holds regularmeetings.The employees are not required to pay dues to the Fac-tory Council,all its expensesbeing paid by the Company. A stenog-rapher who is secretary to one of the executives of the Companymakes a shorthand report of;the proceedings of the Factory Counciland keeps its minutes. DECISIONS AND,.ORDERS155III, THE.$NION AND ITSS ATTEMPTS TO BARGAIN COLLEGTIVELXThe Union in the plant' dates its existence since June, 1933, soonafter the establishment of the Factory Council. It was then. knownas the Tire and Rubber .Workers Union Local No. 18304, a. FederalLabor Union, organized among,the employees of the four major tireand rubber, companies in Los Angeles.. In February, 1934, a petitioncontaining powers. of attorney. authorizing the Union to act as their,representative for purposes of collective bargaining,was circularizedamong the employees of the Company. Five hundred. and twentyout of 600 signed the powers of attorney,, In June, 1934, the mem-bership of Local No., 1830.4 voted. to subdivide it into four. locals, eachcovering the employees of one of the four companies in Los Angeles,;In July, 19,34, a charter was issued by the American. Federation of,Labor creating United Rubber Workers Federal Labor Union<No:19747, consisting of members of former Local No., 18.304 , who, werestill employed at the, plant of thn Company. In the. fall of 1934, afterthe management of the Company refused to recognize. the, Union asthe collective bargaining representative of the employees: of, the Colnpany, the Union requested the old National Labor. Relations; Boardtomake an investigation to ascertain among the employees of theCompany their choice of a representative for purposes of collectivebargaining.In November, 1934, under the supervision of the oldBoard, the signatures on the aforementioned powers of attorney werecompared with those appearing on the payroll of the Company, and375 out of 491 were found to'be identical. Since this total still con-stituted a majority of the employees of the Company the Union wascertified by the old Board on May 15,1935, as the collective bargain-ing representative, of the employees of the Company.Though re-peated attempts were thereafter made by Local No. 19747 to bargaincollectively,. with the Company, the Company refused ;to negotiatewith the Union.In September, 1935, at a convention held in Akron,.1 Ohio, theUnited Rubber Workers of America, an International.-Union offiliated with the American Federation of Labor, was organized.. OnOctober 1, 1935, a charter was granted to themembers'ofLocal No.19747 establishing them as Local 44 of the International,There have been no revocations of the powers of attorney desig-nating Local 18304 as the collective bargaining representative .of theemployees of the plant.The financial secretary of the Union. testifled that at the time of the hearing there were approximately between500 and 550 members of the Union. Only, employees of the Com-pany are eligible to membership in the'Union.The Company how-everrefusesto recognize the_. Union as the representative' of theemployees. for the purposes of collective bargaining. . 156NATIONAL LABOR RELATIONS BOARDIV. THE EXISTENCE OF A QUESTION CONCERNING REPRESENTATION ANDITS EFFECT ON COMMERCEThe Factory Council during its existence has taken up for adjust-ment a not inconsiderable number of employee grievances.How-ever, the evidence is overwhelming that dissatisfaction exists amonga considerable number of employees with the Factory Council as avehicle for negotiation with the management of the Company.Among those testifying to this fact were officers of the FactoryCouncil who were also officers of the Union. Indeed the evidenceindicates that if the employees of the Company be not given theopportunity of selecting their own representative for purposes ofcollective bargaining, a strike involving all of the employees oftheCompany and threatening to stop its operations would beresorted to.The Board concludes that a question exists concerning the repre-sentation of the employees of the Company.The controversy hascaused confusion, uneasiness, and unrest among the employees, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE BARGAINING UNITThere is no controversy on the point that the production em-ployees, exclusive of office help, watchmen, medical staff, super-visors, foremen and other executives, constitute a unit appropriatefor the purposes of collective bargaining.THE TRIAL EXAMINER'S RULINGS ON MOTIONSOn motion of counsel for the Company, the Trial Examiner struckfrom the record the testimony of the financial secretary of the Unionthat its membership was upwards of 500.The reason assigned forthis ruling was' that the Union refused to submit: its membershiprolls for examination.This the Union was at liberty to-do, sinceit is the established policy of the Board not to compel the Union toproduce the membership' rolls for examination lest its members beexposed to possible discrimination by the employer.Of course themembership rolls would have to be produced for examination- if theywere,to serve as 'a. basis for a, certification of representatives withoutthe means of an election.However, that was not the position of theUnion.Admittedly, all that the Union requested was an electionto determine the issue.Such being the case it was not incumbenton the Union to prove that it had a majority of the employees ofthe Company.Where a labor organization asks the Board to holdan election among employees in a bargaining unit to determine the DECISIONSAND ORDERS157representative for purposes of collective bargaining, in order thatan election be held it is necessary to prove only that a dispute existsamong the employees as to the identity of the representative. It isnot necessary for the labor organization to prove that its membership,constitutes a majority of the employees in the plant.Counsel for the Company, in cross-examining the president of theUnion, elicited a statement frcm him to the effect that several em-ployees of the Coynpany were ,advocating , a, strike in ,the event anelection was not held to determine the collective -bargaining,repre-sentative in the plant.When the witness refused to divulge the,names of these employees, the Trial Examiner on the motion ofcounsel for the Company struck from the record the testimony ofthe witness pertaining to the matter of the strike.The witness was.justified in refusing to reveal the names of the employees advocat-ing a strike, since it is the policy of the Board not to expose workersto possible discrimination for advocating resort to legitimate laboractivity.However, there is other evidence in the record showing that a.dispute exists among the employees concerning representation, andshowing the existence of tension and uneasiness among them.TheTrial Examiner's rulings were therefore' Harmless,' and we leavethem undisturbed.THE INTERMEDIATE REPORT UPON THE ELECTIONThe Intermediate Report upon the election, prepared and filed byE. S. Neal, Acting Regional Director of the Twenty First Region,who conducted the election as agent of the Board, found that amajority of the employees eligible to vote participated in the electionand that the United Rubber Workers of America, Local No. 44, hadbeen selected by a majority of those voting.. The evidence clearlyshows that those voting for the United Rubber Workers of America,Local No. 44, constituted a majority of those eligible to vote.TheIntermediate Report should have so found.CONCLUSIONS OF LAWUpon the basis of the above findings the following conclusions oflaw are made by the Board :1.A question affecting commerce has arisen concerning the repre-sentation of the employees of Samson Tire and Rubber Corporation,within the meaning of Section 9 (c) and Section 2, subdivisions (6)and (7) of the National Labor Relations Act.2.The production employees, exclusive of office help, watchmen,medical staff, supervisors, foremen and other executives, constitute 158NATIONAL LABOR RELATIONS BOARD;aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations. Act.CERTIFICATION OF REPRESENTATIVESA, petition for certification of representatives having been dulyfiled, and an investigation and hearing having been duly authorizedand conducted, and an election by secret ballot having been conductedon August 21 and 22, 1936, among the production employees of theSamson Tire and Rubber Corporation, located at Los Angeles, Cali-fornia, pursuant to the National Labor Relations Board's Directionof Election dated August 3, 1936, and an Intermediate Report uponthe secret ballot having been prepared by E. S. Neal, the agent ofthe. Board designated to conduct the election, and duly served uponthe parties, and no objections to the ballot and to the IntermediateReport having been filed with the Board by the parties pursuant toArticle III, Section 9 of National Labor Relations Board Rules andRegulations-Series 1, as amended,THEREFORE, by virtue of and pursuant to the power vested in theNational Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, approved July 5, 1935, and pursuant to ArticleIII, Section 8 of National Labor Relations Board Rules and Regula-tions-Series 1, as amended,IT Is HEREBY CERTIFIED THAT United Rubber Workers of America,Local No. 44, has been selected by a majority of the production em-ployees, exclusive of office help, watchmen, medical staff, supervisors,foremen and other executives, of the Samson Tire ands Rubber Cor-poration, as their representative for the purposes of collective bar-and that pursuant to the provisions of Section 9 (a) of saidAct,.United Rubber Workers of America, Local No. 44, is the exclu-sive representative of all such employees for the purposes of collec-tive bargaining in respect to rates of pay, wages,.hours of employ-ment and other conditions of employment.